 12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 1 of 19




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               JACKSON-3 DIVISION

IN RE:                                                               CHAPTER 11 PROCEEDING
COMMUNITY HOME FINANCIAL SERVICES, INC.,                               CASE NO. 12-01703-NPO
DEBTOR

OCWEN LOAN SERVICING, LLC AND DAWN M. ZURINSKI                                           PLAINTIFF

VS.

COMMUNITY HOME FINANCIAL SERVICES, INC.,                                               DEFENDANT
DEBTOR

           MOTION FOR RELIEF FROM AUTOMATIC STAY, ABANDONMENT
                           AND FOR OTHER RELIEF

        COMES NOW, Ocwen Loan Servicing, LLC, a party in interest in this cause, by and

through its attorney, and moves this Court to lift the automatic stay as to certain property belonging

to Dawn M. Zurinski, and for other relief including abandonment from the estate, and in support

of said motion would respectfully show unto the Court the following to wit:

1.      That on or about May 23, 2012, Community Home Financial Services, Inc. filed a

voluntary petition in Bankruptcy pursuant to 11 U.S.C. Chapter 11. By operation of 11 U.S.C. 362,

the Plaintiff is prohibited from commitment of any judicial proceeding against the Defendants, any

act to obtain possession of property of the estate, or any act to enforce any lien against the property

of the estate.

2.      That the Bankruptcy Court has jurisdiction over this proceeding pursuant to 11 U.S.C. 362.

3.      That on or about February 6, 2008, Dawn M. Zurinski, did execute a certain Note and

Mortgage in favor of Mortgage Electronic Registration Systems, Inc. as nominee for Quicken

Loans, Inc., secured by the following real property:
 12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 2 of 19




          Situated in the City of Dayton, in the County of Montgomery and State of Ohio,
          and being Lot numbered thirteen thousand three hundred ninety (13390) of the
          consecutive numbers of lots on the revised plat of the said city of Dayton.

          Property Address: 133 S Willow St, Toluca, IL 61369

Said Mortgage is recorded in the Marshall County Clerk's office as Instrument No.

2008000000275 DR Book 883 Page 748. Further, said Note and Mortgage were subsequently

assigned to Plaintiff by assignment recorded in the office of the County Recorder aforesaid. A

copy of said Mortgage attached hereto as Exhibit A as though fully copied herein.

4.        Dawn M. Zurinski has failed to pay the current months’ indebtedness directly to the

Plaintiff and is now due and owing for the September 2018 payment and all subsequent payments.

As of March 26, 2019, Dawn M. Zurinski is delinquent in mortgage payments in the amount of

$4,009.86, plus all payments and charges that accrue hereafter, and the total amount of the debt to

Plaintiff is $49,467.16. The value of the property according to the County Assessor is $13,956.00.

Said Mortgage is a first priority lien on the above referenced property, and is now due and owing.

Upon information and belief, the Debtor, Community Home Financial Services, Inc. holds a

second mortgage with reference to the subject property by that Mortgage dated May 28, 2008 and

recorded in Instrument No. 200800001251 (assigned to Debtor at Instrument No. 20080001710).

A copy of said Mortgage and Assignment is attached hereto as Exhibit B as though fully copied

herein.

5.        Plaintiff would show that sufficient cause exists for the termination, annulment or

modification of the automatic stay as provided in 11 U.S.C.362 (d) (1) because of the failure of

the Dawn M. Zurinski to make the payments set forth above and because there is no equity in the

subject property. Plaintiff would urge the Court to terminate, modify or lift the automatic stay and

abandon the subject property from the estate of the Debtor, so as to allow the Plaintiff to pursue
 12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 3 of 19




all remedies available to it under the terms and conditions of said Mortgage, and applicable state

law, including initiation of foreclosure proceedings. Plaintiff further asks for attorney fees and

court costs incurred. Plaintiff also requests that the 14-day stay imposed by FRBP 4001(a)(3) be

waived.

       WHEREFORE, PREMISES CONSIDERED, Ocwen Loan Servicing, LLC files this

Motion and prays that the automatic stay afforded by 11 U.S.C. 362 be terminated, modified or

lifted, said property be abandoned from the estate, after notice and hearing, so as to allow Plaintiff

to pursue its remedies and to initiate foreclosure proceedings against the property which is subject

to said Mortgage, and for attorney's fees and costs incurred. Plaintiff also requests that the 14-day

stay imposed by FRBP 4001(a)(3) be waived.
 12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 4 of 19




                                   CERTIFICATE OF SERVICE

       I hereby certify that in accordance with Fed. R. Bankr. P. 4001(a), 9014, and 7004 that a
copy of the foregoing has been served upon the following using the CM/ECF System, on April 9,
2018, to wit:
 Kristina M. Johnson
 jbarber@joneswalker.com

 Laura F. Ashley, Jones Walker, LLP,
 Attorney for the Debtor
 lashley@joneswalker.com

 Office of the U.S. Trustee
 USTPRegion05.JA.ECF@usdoj.gov

       And by United States Mail, postage prepaid and properly addressed to:

Dawn M Zurinski
133 S Willow St
Toluca, IL 61369

Community Home Financial Services, Inc.
P. O. Box 23368
Jackson, MS 39225
                                            /s/ Holly C. Ratcliff
                                            HOLLY C. RATCLIFF (MSB#4634)
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 5 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 6 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 7 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 8 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 9 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 10 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 11 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 12 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 13 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 14 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 15 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 16 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 17 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 18 of 19
12-01703-NPO Dkt 2541 Filed 04/09/19 Entered 04/09/19 14:51:40 Page 19 of 19
